Citation Nr: 9911189	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-03 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to increased ratings for hallux valgus, currently 
assigned separate 10 percent evaluations per foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1980 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hallux valgus is manifested by no 
more than subjective complaints of pain and swelling, post-
surgery, and without objective evidence of additional 
functional impairment.

3.  There is no persuasive evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
bilateral hallux valgus.  


CONCLUSION OF LAW

Ratings in excess of 10 percent for hallux valgus of each 
foot are not warranted.  38 U.S.C.A. § 1155, 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5280 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect occasional treatment for foot 
complaints beginning in 1986.  A January 1987 report of 
Medical Evaluation Board proceedings reflects that bilateral 
hallux valgus, symptomatic, with an undetermined date of 
origin, existed prior to service, did not incur while the 
veteran was entitled to base pay, and was permanently 
aggravated by service.  The status post surgical procedure on 
the hallux valgi (1981 and 1982) was without relief of 
symptoms.  

A November 1987 x-ray report reflects a post surgery status 
of proximal phalanges of the big toes, which was mild-to-
moderate bilateral hallux valgus, more prominent on the 
right.  The report also indicates that there was no 
significant degenerative joint disease.

In a December 1987 rating decision, the RO granted service 
connection for injury to the big toes of the feet, assigning 
a 10 percent rating for the toes of each foot.

An April 1996 VA consultation report shows an evaluation 
request due to the veteran's complaints of increased pain and 
new bone growth in the area surrounding the surgical site on 
his right foot.

June 1996 VA progress notes indicate that the veteran 
complained of a redevelopment of some bony growth on the 
right foot and had pain when standing on a hard surface.  The 
assessment was symptomatic recurrent bunion deformity.  

An August 1996 operation report indicates that the veteran 
underwent cheilectomy of the right metatarsophalangeal joint.  
The pre- and post-operative diagnosis was bunion deformity of 
the right great toe, status post hallux valgus surgery.  

According to VA correspondence dated in November 1996, a 
physician's assistant indicated that the veteran reported 
chronic pain post bunionectomy three months earlier.  The x-
rays showed "good healing" and no significant 
abnormalities.  On examination, the assistant noted a well-
healed surgical incision over the right metatarsophalangeal 
joint and acute tenderness of the medial aspect of this 
joint.  The impression was post-surgical pain, probable 
synovitis. 

An October 1997 VA consultation report reflects an evaluation 
request for moderate to severe bilateral bunions with 
previous surgeries and continuous pain.  Another consultation 
report dated on the same day, requests an examination for the 
same reason stated directly above, to include that pain had 
started on the right lateral foot.  A VA medical note dated 
in the same month shows an assessment of severe bunions.

A November 1997 VA medical record shows that the veteran 
complained of painful feet.  The examiner noted a deviated 
right first metatarsal articular.

According to another VA medical report dated in the same 
month, the veteran fractured his left great toe.  The 
examiner noted an open laceration on the toe, including 
swelling and numbness.  The examiner also noted an old scar.  

A November 1997 rating decision of the RO continued a 10 
percent disability rating for each foot for post-operative 
bilateral hallux valgus.

A December 1997 VA medical note reflects an assessment of a 
previously fractured left foot and severe bunions.

A January 1998 VA examination report shows that the veteran 
complained, in pertinent part, of painful feet.  On 
examination, pes planus was not found and a well-healed scar 
was noted over each metacarpophalangeal joint.  The 
impression was bilateral hallux valgus post operation.  The 
examiner also noted that the veteran's right foot was worse 
than his left foot and reported that his status was unchanged 
since his October 1996 procedure.

An April 1998 operation report shows that the veteran 
underwent a bunion correction with k-wire fixation.  The pre- 
and post-operative diagnoses were the same: recurrent hallux 
abductor valgus deformity with proximal articular set angle 
on the right foot.  September 1998 VA progress notes indicate 
painful feet, especially the right foot.

At his December 1998 hearing, the veteran reported that he 
had continuous pain of the left foot and throbbing pain of 
the right foot, and monthly swelling of the feet.  He also 
stated that he had nerve damage in the feet, the right foot 
being more severe.  The veteran reported taking two aspirins 
every four hours for pain.  Following his most recent surgery 
on the right foot, the veteran reported increasing pain and 
more severe nerve damage.  The veteran also reported that the 
pain in his feet had caused him to miss work and had stopped 
him from participating in extra-curricular activities.

A January 1999 examination report indicates that the veteran 
reported having painful and sore feet, localized to the big 
toe joints.  He indicated that his right foot is more painful 
than the left, and he complained of some numbness in the 
right great toe.  The examiner noted an incisional scar over 
the dorsal radial surface of the right foot, measuring six 
centimeters, and a similar incision measuring eight and-one-
half centimeters over the dorsal radial aspect of the left 
foot.  There was no evidence of crepitance on grinding of the 
proximal phalanx, the first metatarsal head.  The examiner 
noted that the veteran had "a bit of soreness over the 
dorsal aspect of the left great toe, none on the right."  No 
impaired neurologic function in the feet as a result of the 
surgery was found; there was also no evidence of 
hyperesthesia, weakness, stiffness, swelling, heat, redness, 
or fatigability.  

Pertinent Criteria

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. § 
5107(a). That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Severe unilateral hallux valgus warrants a 10 percent 
disability rating if the extent of disability is equivalent 
to amputation of the great toe.  A 10 percent disability 
rating is also warranted for post-operative unilateral hallux 
valgus with resection of the metatarsal head.  38 C.F.R. Part 
4.71a, Code 5280 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's bilateral hallux valgus is rated 10 percent 
disabling for each foot.  The Board first recognizes the 
veteran's contention that the pain of his feet has become 
worse since his evaluation.  The Court has held that a lay 
person can provide evidence of visible symptoms.  See Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, regulations require that a 
finding of dysfunction due to pain be supported by, among 
other things, adequate pathology.  38 C.F.R. § 4.40; see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

The Board notes that the veteran's current disability rating 
is the maximum evaluation available under Diagnostic Code 
5280.  The report of the veteran's most recent examination 
did not disclose clinical findings which would warrant 
application of other diagnostic codes.  

The Board has nevertheless considered other potential 
evaluations, such as under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).  The veteran's incisional 
scars over the dorsal side of each foot were reported as well 
healed in a January 1998 VA examination report.  The 
veteran's most recent VA examination report noted the scars 
with no commentary.  Moreover, the veteran has not complained 
of symptomatic scarring.  As such, the record does not 
include evidence to warrant an alternative or separate rating 
under 38 C.F.R. § 4.118.  See 38 C.F.R. § 4.14 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board further notes that in the January 1999 VA 
examination report, the examiner specifically opined that the 
veteran had no impaired neurologic function in either foot as 
a result of surgery and there was no evidence of 
hyperesthesia.  This report is consistent with other medical 
reports.  As such, the Board finds no basis for a 
consideration of separate or additional evaluations under 
38 C.F.R. § 4.124a (1998).

The Board further acknowledges the veteran's complaints of 
increased pain and limitation of motion on use in conjunction 
with 38 C.F.R. §§ 4.40, 4.45, 4.59, consistent with the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the evaluation of hallux valgus is not based on 
limitation of motion and a higher rating based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40, 
4.45,4.59 is not applicable.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Thus, there is no additional basis for an 
increased evaluation.  Consideration has also been given to 
the potential application of other various provisions of 38 
C.F.R. Parts 3 and 4 (1998), whether or not they were raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's hallux valgus 
disability.  Although the veteran claims he has missed time 
from work and cannot participate in extra-curricular 
activities because of his disability to the feet, there is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.

An increased rating, therefore, is not warranted at this 
time. The Board finds that the evidence in this case is not 
so evenly balanced as to require application of the 
provisions of 38 U.S.C.A. § 5107(b).  Rather, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an evaluation in excess of 10 percent on 
each foot for service-connected post-operative bilateral 
hallux valgus.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5280.


ORDER

Entitlement to increased ratings for hallux valgus of each 
foot is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

